Title: To Thomas Jefferson from Nathaniel Barrett, 29 July 1791
From: Barrett, Nathaniel
To: Jefferson, Thomas


Le Havre, 29 July 1791. He has received TJ’s of 13 May. The deranged state of trade there, the disinclination of the National Assembly to grant any special favors to American commerce, the burdens on oil business, and unfortunate situation of his family rendered uncertain his permanent fixture there. He consulted Short on propriety of handing in his commission when he would probably return to America for a year or two to begin a commercial exchange with France which, if it succeeded, would “be on a very great scale.”—He has done all in his power to assist Short in getting reduced duty on oils. “A very contrary System has taken place”—that of inducing American fishermen to settle in France and making their vessels French, entitling them to the bounty. The English fishery hitherto not successful. He has a minute of it in his trunk on shipboard and will send it on arrival. He leaves Sunday for Boston and has asked Delamotte, for the present, to regard his place as in his district. He has made Le Couteulx agent, who speaks English well. He hopes TJ will approve. He will wait on him on arrival. Letters given him by Short will be sent by Delamotte with others on vessel bound for Philadelphia, as Short wished. “All was quiet 2 days since in paris. Monsieur de la fayette begs his Compliments to you.”
